—Order and judgment (one paper), Supreme Court, New York County (Harold Tompkins, J.), entered on or about December 16, 1993, which, inter alia, granted defendant’s cross motion for summary judgment declaring that defendant acted lawfully in terminating the subject proprietary leases and in proceeding with a public sale of said leases and the appurtenant shares of stock, unanimously affirmed, with costs.
The plaintiff’s sole contention on appeal is that he should have been granted summary judgment because the defendant’s service of Notices of Termination and Notices of Cure was made by certified mail and not by registered mail, as required by the proprietary lease. However, plaintiff’s receipt of the certified mailing and his failure to object promptly, constitute a waiver of the defect (see, Caro v City of New York, 31 Misc 2d 834). In any event the defendant’s use of certified mail instead of registered mail does not invalidate service of the notices in these circumstances (see, e.g., Montana v Incorporated Vil. of Lynbrook, 23 AD2d 585, 586). Concur—Murphy, P. J., Rosenberger, Ross, Rubin and Williams, JJ.